Exhibit 10

 

WARRANT EXERCISE AGREEMENT

 

This Warrant Exercise Agreement (the “Agreement”), dated January 9, 2012,
relates to Warrant Number [      ] dated January 24, 2007 (the “Warrant”) issued
by Capstone Turbine Corporation, a Delaware corporation (the “Company”), to
[      ] (the “Holder”), pursuant to which the Holder is entitled to subscribe
for and purchase up to [      ] shares (the “Warrant Shares”) of the common
stock, par value $0.001 per share, of the Company (the “Common Stock”).

 

WHEREAS, the Company wishes to induce the early exercise of the Warrant, and the
Holder wishes to exercise the Warrant according to its terms.

 

NOW, THEREFORE, in consideration of the mutual agreements contained in this
Agreement and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the parties hereto agree as follows:

 

1.             Exercise of the Warrant.  On the date hereof, the Holder hereby
exercises the Warrant for [      ] shares of Common Stock (the “Exercise”)
contemporaneously with the execution of this Agreement.  In connection with the
Exercise and concurrently with the execution and delivery of this Agreement,
Holder shall deliver an executed copy of the Exercise Notice attached hereto as
Exhibit A indicating a Cash Exercise of the Warrant.

 

2.             Payment of Exercise Price.  The terms of the Warrant shall remain
unchanged.  Upon execution and delivery of the related exercise notice, the
Company shall, in accordance with the terms of the Warrant, issue a new warrant
to the Holder representing the right to purchase the remaining number of Warrant
Shares, if any.  The Company and the Holder acknowledge that the current
Exercise Price is $1.17.  No later than one (1) Business Day after the execution
of this Agreement, the Holder shall pay the sum equal to the aggregate Exercise
Price payable upon exercise of the Warrant to the Company by wire transfer of
immediately available funds to an account designated by the Company and shall
deliver the original Warrant to the Company.  The Company shall deliver the
shares of Common Stock set forth above in Section 1 to the Holder in accordance
with the terms of the Warrant.

 

3.             Cash Consideration. In consideration for the Exercise and the
cash due the Holder for the exercise of any fractional shares, the Company
hereby agrees to pay to the Holder in immediately available funds cash
consideration in the amount of $[      ] to be paid no later than one
(1) Business Day after the execution of this Agreement.

 

4.             Representations and Warranties of the Company.  The Company
represents, warrants and agrees that:

 

4.1                 it has all the requisite authority and power to enter into
and consummate the transactions contemplated herein and such transactions shall
not contravene any organizational documents, contractual, regulatory, statutory
or other obligation or restriction applicable to the Company;

 

4.2                 this Agreement has been duly and validly authorized,
executed and delivered by the Company, and shall constitute a legal, valid, and
binding obligation of the Company, enforceable against it in accordance with its
terms, except as the enforcement thereof may be limited by bankruptcy,
insolvency, fraudulent conveyance, reorganization, moratorium, or similar laws
affecting the enforcement of creditors’ rights generally and general equitable
principles whether in a proceeding in equity or at law;

 

4.3                 it has a sufficient number of authorized and unissued shares
of voting common stock to consummate the Exercise of the Warrant;

 

--------------------------------------------------------------------------------


 

4.4                 any shares issued to Holder pursuant to the Exercise of the
Warrant shall be unlegended Common Stock, validly issued, fully paid and
non-assessable and free from all preemptive or similar rights, taxes, liens,
charges and other encumbrances with respect to the issue thereof, that may be
sold into the public market under the Company’s effective shelf registration
statement on Form S-3 (File No. 333-156459) (the “Registration Statement”, and
the prospectus set forth therein, the “Prospectus”), subject to the accuracy of
Holder’s representations below.  Upon receipt of the shares of Common Stock set
forth above in Section 1, the Holder will have good and marketable title to such
shares; and

 

4.5                 at the time the Registration Statement and any amendments
thereto became effective and as of the date hereof the Registration Statement
and any amendments thereto complied and will comply in all material respects
with the requirements of the Securities Act of 1933, as amended (the “Securities
Act”) and did not and will not contain any untrue statement of a material fact
or omit to state any material fact required to be stated therein or necessary to
make the statements therein not misleading. The Prospectus and any amendments or
supplements thereto, at the time the Prospectus or any amendment or supplement
thereto was issued and as of the date hereof, complied, and will comply, in all
material respects with the requirements of the Securities Act and did not, and
will not, contain any untrue statement of a material fact or omit to state a
material fact necessary in order to make the statements therein, in light of the
circumstances under which they were made, not misleading.  The Registration
Statement is effective and available for the issuance of the shares of Common
Stock set forth above in Section 1 thereunder and the Company has not received
any notice that the Securities and Exchange Commission (the “SEC”) has issued or
intends to issue a stop-order with respect to the Registration Statement or that
the SEC otherwise has suspended or withdrawn the effectiveness of the
Registration Statement, either temporarily or permanently, or intends or has
threatened in writing to do so. The “Plan of Distribution” section under the
Registration Statement permits the issuance and sale of the shares of Common
Stock set forth above in Section 1 hereunder. The Registration Statement and any
prospectus included therein, including the Prospectus and the Prospectus
Supplement, complied in all material respects with the requirements of the 1933
Act and the Securities Exchange Act of 1934, as amended, and the rules and
regulations of the SEC promulgated thereunder and all other applicable laws and
regulations.

 

4.6                 The Company confirms that neither it nor any other person
acting on its behalf has provided the Holder or their agent or counsel with any
information that constitutes or could reasonably be expected to constitute
material, nonpublic information about the Company. The Company understands and
confirms that the Holder will rely on the foregoing representations in effecting
transactions in securities of the Company.  All disclosure provided to the
Holder regarding the Company or any of its subsidiaries, their business and the
transactions contemplated hereby furnished by or on behalf of the Company does
not contain any untrue statement of a material fact or omit to state any
material fact necessary in order to make the statements made therein, in the
light of the circumstances under which they were made, not misleading.  No event
or circumstance has occurred or information exists with respect to the Company
or any of its subsidiaries or its or their business, properties, prospects,
operations or financial conditions, which, under applicable law, rule or
regulation, requires public disclosure or announcement by the Company but which
has not been so publicly announced or disclosed.

 

4.7           Other than such filings as may be required to be made with the
Nasdaq Global Market, the Company is not required to obtain any consent,
authorization or order of, or make any filing or registration with, any court,
governmental agency or any regulatory or self-regulatory agency or any other
person, including, without limitation, any other security holders of the
Company, in order for it to execute, deliver or perform any of its obligations
under or contemplated by this Agreement.  All consents, authorizations, orders,
filings and registrations which the Company is required to obtain pursuant to
the preceding sentence have been obtained or effected on or prior to the date
hereof.  The Company is not in violation of the listing requirements of the
Nasdaq Global Market and has no knowledge of any facts that would reasonably
lead to delisting or suspension of the Common Stock within the next three
(3) months.

 

--------------------------------------------------------------------------------


 

5.             Representations and Warranties of the Holder.  The Holder
represents and warrants that:

 

5.1                 it has the authority to enter into the transactions and
consummate the transactions contemplated herein and such transactions shall not
contravene any contractual, regulatory, statutory or other obligation or
restriction applicable to the Holder;

 

5.2                 this Agreement has been duly and validly authorized,
executed and delivered by the Holder, and shall constitute a legal, valid, and
binding obligation of the Holder, enforceable against it in accordance with its
terms, except as the enforcement thereof may be limited by bankruptcy,
insolvency, fraudulent conveyance, reorganization, moratorium, or similar laws
affecting the enforcement of creditors’ rights generally and general equitable
principles whether in a proceeding in equity or at law;

 

5.3                 it is an “accredited investor” within the meaning of
Rule 501 of Regulation D promulgated under the Securities Act;

 

5.4                 it has sufficient knowledge and experience in financial and
business matters so as to be capable of bearing the economic risks of
participation in this Agreement, and it is capable of evaluating the merits and
risks of participating in this Agreement, including any risks associated with
surrendering certain rights related to the Warrant;

 

5.5                 it has received any and all information requested by the
Holder for the Holder to make a decision to enter into this Agreement and the
transactions contemplated hereby. The Holder has had an opportunity to discuss
the Company’s business, management and financial affairs with the Company and
its representatives and has had the opportunity to review the Company’s
operations. The Holder has also had a full opportunity to ask questions of and
receive answers from the Company and its management in connection with the
transactions contemplated hereby. Except as expressly set forth in this
Agreement, the Holder acknowledges and agrees that the Company has made no other
representation or warranty regarding the operations, business, prospects or
condition (financial or otherwise) of the Company or its affiliates;

 

5.6                 it acknowledges that it is not relying, and has not relied,
upon any statement, advice (whether legal, tax, financial, accounting or other),
representation or warranty made by any entity or person including, without
limitation, the Company or any of its affiliates or representatives, Lazard
Frères & Co. LLC or Lazard Capital Markets LLC, except for (a) the publicly
available filings made by the Company with the Commission under the Exchange
Act, and (b) the statements, representations and warranties made by the Company
in this Agreement;

 

5.7                 it is the sole legal and beneficial owner of the Warrant,
and has good, valid and marketable title to the Warrant, free and clear of any
mortgage, lien, pledge, charge, security interest, encumbrance, title retention
agreement, option, equity or other adverse claim thereto.  It has not, in whole
or in part, (a) assigned, transferred, hypothecated, pledged or otherwise
disposed of the Warrant or its rights in the Warrant, or (b) given any person or
entity any transfer order, power of attorney or other authority of any nature
whatsoever with respect to the Warrant; and

 

5.8                 it is not an affiliate of the Company as such term is
defined in Rule 144 promulgated under the Securities Act.

 

--------------------------------------------------------------------------------


 

6.             Miscellaneous.

 

6.1                 This Agreement may be executed in multiple original
counterparts, each of which shall be an original, but all of which shall
constitute one and the same Agreement.  This Agreement and all rights,
obligations and liabilities hereunder shall be governed by, and construed in
accordance with, the internal laws of the State of New York, without giving
effect to the principles of conflicts of law that would require the application
of the laws of any other jurisdiction.

 

6.2                 On or before 9:00 a.m., New York City time, on the first
(1st) Business Day following the date of this Agreement, the Company shall file
a Current Report on Form 8-K in the form required by the Exchange Act describing
the material terms of the transactions contemplated hereby. From and after the
filing of the 8-K Filing with the Commission, the Holder shall not be in
possession of any material, nonpublic information received from the Company, any
of its Subsidiaries or any of their respective officers, directors, employees or
agents, that is not disclosed in the 8-K Filing.  Without the prior written
consent of the Holder, neither the Company nor any of its Subsidiaries or
affiliates shall disclose the name of the Holder in any filing, announcement,
release or otherwise.

 

6.3                 Capitalized terms used herein and not otherwise defined
shall have the respective meanings set forth in the Warrant.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

 

 

[HOLDER]

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

CAPSTONE TURBINE CORPORATION

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

Exhibit A

 

Exercise Notice

 

--------------------------------------------------------------------------------

 